Citation Nr: 0940832	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1976 until September 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder.

In a September 2006 statement, the Veteran indicated that he 
was honorably discharged from the military due to a mental 
disorder.  The Board notes that a separation examination 
conducted in September 1978 shows that the "purpose of the 
examination" was "Ch 5."  In order to properly adjudicate 
the Veteran's claim, the Board requires clarification of the 
nature of a "chapter 5 discharge," in addition to other 
development described below.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to define the meaning of 
"Ch 5" as indicated on the September 
1978 report of discharge medical 
examination.



2.  The AOJ is to acquire all available 
service personnel records, to include any 
psychiatric evaluations that may have been 
conducted for separation purposes.  Such 
records are to be associated with the 
claims file.

3.  An attempt is to be made to acquire a 
copy of Form DD-214 that describes the 
authority and reasons for the Veteran's 
discharge.

4.  Following completion of the above 
development, a VA examination is to be 
scheduled and conducted.  The examiner is 
to be informed that the Veteran's release 
was in conjunction with a chapter 5 
discharge.  The examiner is to be informed 
of the nature and meaning of such a 
discharge.  An opinion is to be obtained 
as to whether there is any relationship 
between the Veteran's currently diagnosed 
psychiatric disorder and any in-service 
manifestations.  Before reaching an 
opinion, the examiner is to review the 
Veteran's claims file.  All opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


